Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on December 5, 2019 for patent application 16,619533. 
Status of Claims
2.	Claims 1-26 are now presented for examination in this office action.

Drawings
3.	The drawings are objected to because of the numbered/lettered boxes are missing descriptive labeling.  The drawings do not show every feature of the invention specified in the claims (e.g., descriptive labeling).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite data collection and standardization.
The limitation of data collection and standardization, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifiers” in the context of this claim encompasses the user manually identifying values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – standardization. The control is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of standardization) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the standardization step amounts to no more than mere instructions to apply the exception 

Election/Restrictions
6.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to queries, manufacturer, model, firmware version, and identifiers, classified in CPC G05B19/042.
II.	Claims 15-26, drawn to certain predetermined minimum values, classified in CPC H04L12/2816.

The inventions are distinct, each from the other because of the following reasons: 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). 

In the instant case, the subcombinations have separate utility such as queries, manufacturer, model, firmware version, and identifiers does not require certain predetermined minimum values, as required by invention II; and certain predetermined minimum values does not require queries, manufacturer, model, firmware version, and identifiers, as required by invention I. 

As presently filed, and with respect to the explanation of this restriction requirement, claims 1-14 are subcombinations useable together in the same combination, wherein these claims are 
As presently filed, and with respect to the explanation of this restriction requirement, claims 15-26 are subcombinations useable together in the same combination, wherein these claims are representative of different features disclosed with respect to the “certain predetermined minimum values."  These claims 15-26 are notated as subcombination group II.

To summarize, the applicant should elect I or II.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/
Primary Patent Examiner, Art Unit 2117